DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 27-44 are presented for examination. Applicant filed an instant application with claims 1-20 on 2/26/2021; a preliminary amendment on 8/16/2021 amending claims 1-5 and 11-15, canceling claims 6-10 and 16-20, and adding new claims 21-26; and a preliminary amendment on 11/01/2021 canceling previous claims and adding new claims 27-44. Examiner has established an objection to claims 27, 29, 31, 33, 36, 39, and 41-44; § 112 rejection for claims 28, 32, 35, 36, and 38-39; § 101 rejection for claims 27-44; § 102 rejection for claims 27, 29, 31, 33, and 41-44; and § 103 rejections for claims 28, 30, 32, and 34-40, in the instant Office action. 

Claim Objections



Claims 27 and 31: These claims recite: “receiving a price from a user for a listing, wherein a potential bidder can win the listing on condition that it be auctioned; receiving an acceptance indication from a potential bidder to the price prior to auction start; and a condition that it be auctioned; receiving an acceptance indication from the potential bidder to the price prior to an auction start; and conducting the auction using said potential bidder as an opening auction bidder with an opening bid based on the price.” Examiner has marked the suggested changes with bolded letters. 

Claims 29 and 33: These claims recite: “the price is sent to a potential bidder as an offer or counteroffer; or the price is received from a potential bidder as an offer or counteroffer, and the acceptance indication is received from the user.” The recitation appear to be missing articles and the claim language should recite: “the price is sent to the potential bidder as an offer or a counteroffer; or the price is received from the potential bidder as an offer or a counteroffer, and the acceptance indication is received from the user.” Examiner has marked the suggested changes with bolded letters. 

Claims 36 and 39: These claims recite: “receiving a hidden price limit, wherein an automatic response to the offer or counteroffer is sent based on the limit price, said automatic response may be an acceptance or rejection, and said rejection may include a counteroffer.” The recitation appear to be missing articles and the claim language should recite: “receiving a hidden price limit, wherein an automatic response to the offer or the counteroffer is sent based on a limit price, said automatic response may be an acceptance a rejection, and said rejection may include a counteroffer.” Examiner has marked the suggested changes with bolded letters. 

Claims 41-44: These claims recite: “the price is received or transmitted as an opening bid prior to auction start.” The recitation appear to be missing articles and the claim language should recite: “the price is received or transmitted as the opening bid prior to the auction start.” Examiner has marked the suggested changes with bolded letters. 

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 28, 32, 35, 36, 38, and 39, are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 28, 32, 35, and 38: These claims recite a limitation “the event of not winning” in “returning at least a portion of the payment to the auction bidder in the event of not winning the auction, or paying at least a portion of the payment to a third party in the event of winning the auction.” There is an insufficient antecedent basis for this limitation in the claims.


Claim 36 and 39: These claims recite a limitation “the limit price” in “receiving a hidden price limit, wherein an automatic response to the offer or counteroffer is sent based on the limit price, said automatic response may be an acceptance or rejection, and said rejection may include a counteroffer.” There is an insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-44 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  

The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the Test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the Test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the Test: If the claims are found to be i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the Test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 27-30, 35-37, and 41-42, is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 31-34, 38-40, and 43-44, is a non-transitory computer readable medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 27-44 are statutory under 35 USC § 101 in view of step 1 of the Test.

Step 2A of the Test: 
Prong 1: Claims 27-44, however, recite an abstract idea of a bidding method at an auction. The creation of a bidding method at an auction, as recited in the independent claims 27 and 31 belongs to certain methods or organizing human activity (i.e., commercial interactions) 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 27 and 31 recite additional limitations: “a computer system” (claim 27) and “a computer-readable medium containing instructions which, when executed by a computing device connected to other computing devices on a telecommunication network, implement a bidding method” (claim 31). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, following limitations recite insignificant extra solution activity (for example, data gathering): “receiving a price from a user for a listing, wherein a potential bidder can win the listing on condition that it be auctioned” (claims 27 and 31) and “receiving an acceptance indication from a potential bidder to the price prior to auction start” (claims 27 and 31). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 27 and 31 here do not render improvements to the functioning of a computer or to see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 27 and 31 are non-statutory under 35 USC § 101 in view of step 2A of the Test. 	

	




Step 2B of the Test: The additional elements of independent claims 27 and 31 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
Referring now to FIG. 1, the general architecture of a client-server application system 100 that operates in accordance with exemplary embodiments to enable the improved bidding process described, is depicted. The system depicted in FIG. 1 is generalized in nature and is only an example of a system on which the improved bidding process may be carried out. In an exemplary embodiment, system 100 is implemented in multi-tier or n-tier architecture with one or more client devices 101 residing at the client tier, one or more servers 102 in the middle or server application tier and one or more database servers 103 residing in the database tier. In the above variant of three-tier architecture the client, the first tier, may have to only perform the user interface i.e., validate inputs; in which case the middle tier holds all the backend logic and does data processing while the data server, the third tier, performs data validation and controls the database access. 
. . . 

Although the description may refer to terms commonly used in describing public networks such as the Internet, the description and concepts equally apply to other public and private computer networks, including systems having architectures dissimilar to that shown in FIG. 1. The inventive idea of the present invention is applicable for all existing cellular network topologies or respective communication standards, such as GSM, UMTS/HSPA, LTE and the like. 
. . .

The computer server 108 may include a processor 110, a random-access memory (RAM) (not shown in figures) for temporary storage of information, and a read only memory (ROM) (not shown in figures) for permanent storage of information. Computer server 108 may be generally controlled and coordinated by operating system software. The operating system controls allocation of system resources and performs tasks such as processing, scheduling, memory management, networking, and I/O services, among (other) things. Thus, the operating system resides in system memory and, on being executed by CPU, coordinates the operation of the other elements of AR server 102. 

Although the description of the computer server 108 may refer to terms commonly used in describing computer servers, the description and concepts equally apply to other processing systems, including systems having architectures dissimilar to that shown in FIG. 1. 

 This is a description of general-purpose computer. Further, the elements of receiving information amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of receiving information were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 27 and 31 receive or transmit data over a network in a merely generic manner. The courts have recognized receiving information function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 27 and 31 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than 
Conclusion of Step 2B Analysis: Therefore, independent claims 27 and 31 are non-statutory under 35 USC § 101 in view of step 2B of the Test. 


Dependent Claims: Dependent claims 28-30, 35-37, and 41-42, depend on independent claim 27; and dependent claims 32-34, 38-40, and 43-44, depend on independent claim 31. The elements in dependent claims 28-30 and 32-44, which set forth or describe the abstract idea, are: “receiving a payment from an auction bidder, wherein the payment is required to start the auction or enable bidding in the auction; and returning at least a portion of the payment to the auction bidder in the event of not winning the auction, or paying at least a portion of the payment to a third party in the event of winning the auction” (claims 28, 32, 35, and 38 – further narrowing the abstract idea), “the price is sent to a potential bidder as an offer or counteroffer, or the price is received from a potential bidder as an offer or counteroffer; and the acceptance indication is received from the user” (claims 29 and 33 – further narrowing the abstract idea), “receiving a higher price in case of a forward auction, or a lower price in case of a reverse auction, which if accepted, would avoid the auction” (claims 30, 34, 37, and 40 – further narrowing the abstract idea), “receiving a payment from an auction bidder, wherein the payment is required to start the auction or enable bidding in the auction; and returning at least a portion of the payment to the auction bidder in the event of not winning the auction, or paying at least a portion of the payment to a third party in the event of winning the auction” (claims 35 and 38 – further narrowing the 
Conclusion of Dependent Claims Analysis: Dependent claims 28-30 and 32-44 do not correct the deficiencies of independent claims 27 and 31 and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis in view of the Test: Therefore, claims 27-44 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101 in view of the Test.











Claims 31-34, 38-40, and 43-44: These claims refer to the use of a signal which is non-statutory matter. The broadest reasonable interpretation of machine readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)(“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, these claims are non-statutory. To overcome this rejection, “non-transitory” may be inserted into the non-transitory computer readable medium containing instructions.”

Claim Rejections - 35 USC § 102












The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 27, 29, 31, 33, 41, 42, 43, and 44, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Blair (2009/0240628 A1).

As to claims 27 and 31, Blair shows receiving a price from a user for a listing, wherein a potential bidder can win the listing on condition that it be auctioned (Blair: page 5, ¶ 46); receiving an acceptance indication from a potential bidder to the price prior to auction start (Blair: page 5, ¶ 46); and conducting an auction using said potential bidder as an opening auction bidder with an opening bid based on the price (Blair: page 5, ¶ 46; and page 9, ¶ 74).

As to claims 29 and 33, Blair shows all the elements of claims 27 and 31. Blair also shows that the price is sent to a potential bidder as an offer or counteroffer or the price is received 

As to claims 41, 42, 43, and 44, Blair shows all the elements of claims 27, 29, 31, and 33. Blair also shows that the price is received or transmitted as an opening bid prior to auction start (Blair: page 5, ¶ 46). 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 28, 32, 35, and 38, are rejected under 35 U.S.C. § 103 as being unpatentable over Blair in view of Smith (2007/0027792 A1).

As to claims 28, 32, 35, and 38, Blair shows all the elements of claims 27, 29, 31, and 33. Blair does not show receiving a payment from an auction bidder, wherein the payment is required to start the auction or enable bidding in the auction; and returning at least a portion of the payment to the auction bidder in the event of not winning the auction or paying at least a portion of the payment to a third party in the event of winning the auction. Smith shows receiving a payment from an auction bidder, wherein the payment is required to start .
  
Claims 30, 34, 37, and 40, are rejected under 35 U.S.C. § 103 as being unpatentable over Blair in view of Delingat (2015/0032571 A1).
  
As to claims 30, 34, 37, and 40, Blair shows all the elements of claims 27, 29, 31, and 33.Preliminary Amendment Blair also shows receiving a higher price in case of a forward auction or a lower price in case of a reverse auction (Blair: page 9, ¶¶ 73-74). Blair does not show that accepting the received price would avoid the auction. Delingat shows that accepting the received price would avoid the auction (Delingat: page 2, ¶ 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of Blair by .

Claims 36 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Blair in view of Epstein (8,392,314 B1).

As to claims 36 and 39, Blair shows all the elements of claims 29 and 33. Blair does not show receiving a hidden price limit, wherein an automatic response to the offer or counteroffer is sent based on the limit price, said automatic response may be an acceptance or rejection, and said rejection may include a counteroffer. Epstein shows receiving a hidden price limit, wherein an automatic response to the offer or counteroffer is sent based on the limit price, said automatic response may be an acceptance or rejection, and said rejection may include a counteroffer (Epstein: col. 18, lines 19-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of Blair by receiving a hidden price limit, wherein an automatic response to the offer or counteroffer is sent based on the limit price, said automatic response may be an acceptance or rejection, and said rejection may include a counteroffer of Epstein in order to autofill the order when the pricing discrepancy is within a specified threshold (Epstein: col. 18, lines 29-30).



Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dolen (2016/0239908 A1) discloses: “Computer implemented reverse auction systems.”

Ku (2008/0262958 A1) discloses: “A system and method for reverse auctioning.” 

Anderson (6,671,674 B1) discloses: “The collective nonredeemable fees from all bidders are [] allocated to reduce the minimum bid required to purchase the item for the seller's asking price and to pay the transactional costs associated with the auction.” 

Paspulati (2015/0100500 A1) discloses: “Best offer immediate pay feature.”

Wang (WO 2019/067803 A1) discloses: “Sealed bid online auctions according to a set of predetermined rules [where] a fee may be associated with a bid, and may be allocated to one or more auction participants or one or more non- auction participants. A payment amount associated with the amount of the winning bid is calculated in accordance with one or more sets of predetermined rules.” 



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619